Case: 1:15-cv-00637-MRB-MRM Doc #: 77 Filed: 07/30/21 Page: 1 of 3 PAGEID #: 904




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 Aaron E. Young,                             )
                                             )
                Petitioner,                  ) Case No. 1:15-cv-00637
                                             )
                vs.                          ) Judge Michael R. Barrett
                                             )
 Warden, North Central Correctional          )
 Institution,                                )
                                             )
                Respondent.                  )
                                             )

                                  OPINION & ORDER

       This matter is before the Court on the Magistrate Judge's Substituted Report and

Recommendation ("R&R") (Doc. 74) regarding Petitioner's Motion to Alter and Amend the

Judgment (Doc. 68).

       The parties received proper notice under Rule 72(b) of the Federal Rules of Civil

Procedure, which included notice that the parties would waive further appeal if they failed

to file objections in a timely manner. (Doc. 74 PageID 893); see United States v. Walters,

638 F.2d 947, 949-50 (6th Cir. 1981). Petitioner filed timely objections (Doc. 75) and

Respondent filed a timely response to Petitioner's objections (Doc. 76). The Magistrate

Judge has more than adequately summarized the procedural background and pertinent

facts of this case in the currently pending R&R (Doc. 74) and the past R&Rs see, e.g.,

(Docs. 31, 36). The Court will not repeat the same herein.

       When the assigned district court judge receives objections to a magistrate judge's

R&R on a dispositive matter, the district judge "must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to." FED. R. CIV. P. 72(b)(3).
Case: 1:15-cv-00637-MRB-MRM Doc #: 77 Filed: 07/30/21 Page: 2 of 3 PAGEID #: 905




After that review, the district judge "may accept, reject, or modify the recommended

decision; receive further evidence; or return the matter to the magistrate judge with

instructions." Id.

       The Magistrate Judge noted, and Petitioner did not disagree, that Petitioner brought

his Motion to Alter and Amend the Judgment pursuant to Federal Rule of Civil

Procedure 59(e). (Doc. 74 PageID 887); see (Doc. 75). As the Magistrate Judge explained,

“[a] court may grant a Rule 59(e) motion to alter or amend if there is: (1) a clear error of

law; (2) newly discovered evidence; (3) an intervening change in controlling law; or (4) a

need to prevent manifest injustice.” Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir.

2005) (citing GenCorp, Inc. v. Am. Int'l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999));

(Doc. 74 PageID 887-89). A motion under Rule 59(e) is not an opportunity to re-argue a

case. Sault Ste. Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir.

1998). Where the movant fails to introduce new evidence, and instead relies solely on facts

and arguments that were in the record at the time the court issued its decision, the motion

is improper. Max Rack, Inc. v. Core Health & Fitness, LLC, No. 2:16-CV-01015, 2020 WL

4933920, at *4 (S.D. Ohio Aug. 24, 2020) (citing cases).

       Petitioner has not identified a clear error of law, introduced any newly discovered

evidence, identified an intervening change in controlling law, or identified a manifest

injustice that will result if the Court's ruling is left to stand. (Doc. 75). Instead, Petitioner's

objections re-argue his case and largely repeat objections that he already raised and that

the Court already denied. (Id.). As noted above, and by the Magistrate Judge, a motion to

alter or amend under Rule 59(e) is to be used to correct errors of law, or fact, or to present

newly discovered evidence. Intera Corp., 428 F.3d at 620. Petitioner's objections do not




                                               2
Case: 1:15-cv-00637-MRB-MRM Doc #: 77 Filed: 07/30/21 Page: 3 of 3 PAGEID #: 906




convince the Court that an error of law, an error of fact, or newly discovery evidence is

present in this matter. Accordingly, and after a de novo review, the Court finds that relief

under Rule 59(e) is not warranted. See id.; Max Rack, Inc., 2020 WL 4933920, at *4; see

also FED. R. CIV. P. 72(b)(3).

       In light of the above, it is hereby ORDERED that the Magistrate Judge's R&R

(Doc. 74) is ADOPTED and Petitioner's Objections thereto (Doc. 75) are OVERRULED.

Moreover, it is ORDERED that Petitioner is denied a certificate of appealability as

reasonable jurists would not disagree with the Court's conclusion, and Petitioner shall not

be granted leave to appeal in forma pauperis as the Court certifies that any appeal would

be objectively frivolous. Petitioner's habeas proceeding, 1:15-cv-637, remains CLOSED

and TERMINATED from the active docket of this Court.

       IT IS SO ORDERED.
                                                _/s Michael R. Barrett_________
                                                Michael R. Barrett, Judge
                                                United States District Court




                                            3
